RESIGNATION OF

THE BOARD OF DIRECTORS

OF

ZENDEX HOLDINGS, INC.




The following is a true copy of the resolution duly adopted by the Board of
Directors of the Corporation at a special meeting, notice to this meeting having
been waived, held on May 25th, 2016




The Board of Directors who were present for this meeting & took active part
therein were:




Josh Turner

Alex Demitriev







WHEREAS there has been presented to and considered by this meeting a Motion to
formally RESIGN and renounce all further corporate designation or affiliation
with Zendex Holdings, Inc.;







NOW THEREFORE BE IT RESOLVED that the corporation having considered this matter,
has opened the floor to all those who voice a preference in the issue, and
pursuant to NRS 78.320 has decided unanimously and RESOLVED that: I Josh Turner
do hereby formally RESIGN, and sever any and all officials ties, duties,
obligations or liabilities regarding Zendex Holdings, Inc. and do, by affixing,
my signature hereto, officially as my last corporate act, DO HEREBY RESIGN.




The Director of the corporation, by affixing his signature hereto, does hereby
formally resign, and shall allow the new Board to choose its Directors at a time
and place of its choosing.  










DATED:  May 25th, 2016







/s/ Josh Turner

Josh Turner, Director, CEO

Zendex Holdings, Inc.  









